DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the amendment filed on 1/25/2022.  
Claims 1-11 are pending.
Claims 1-11 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin Kunzendorf (Reg. 58,308) on 2/15/2022.

The application has been amended as follows:

Claims listed have been amended as follows:


1. (currently amended):	A redundant system comprising:

wherein each of the plurality of information processing apparatuses comprises:
	a memory;
	one or more processors; and
	a communication interface configured to communicate with another information processing apparatus,
	wherein the one or more processors in conjunction with the memory implement a controller configured to manage a plurality of virtual environments capable of running on the respective information processing apparatus;
wherein the communication interface of the first information processing apparatus is configured to:
transmit, to the second information processing apparatus, first equalization information associated with a first environment, among the plurality of virtual environments on the first information processing apparatus, that is in an operating state; and
receive, from the second information processing apparatus, second equalization information associated with a second environment in the operating state on the second information processing apparatus;
wherein the controller of the first information processing apparatus is configured to:

maintain the first environment in the operating state on the first information processing apparatus and set the second environment to a standby state on the first information processing apparatus,
wherein the first equalization information and the second virtualization information include differences in virtual hardware due to the plurality of virtual environments being in the operating state.

6. (currently amended):  	A non-transitory computer readable medium storing computer program instructions, which when executed by a plurality of information processing apparatuses included in a redundant system, cause the plurality of information processing apparatuses including at least a first information processing apparatus and a second information processing apparatus to at least:
transmit first equalization information, associated with a first environment in an operating state on the first information processing apparatus, from the first information processing apparatus to the second information processing apparatus;
receive, using the first information processing apparatus, second equalization information from the second information processing apparatus, the second equalization information being associated with a second environment in the operating state on the second information processing apparatus;

maintain the first environment in the operating state on the first information processing apparatus and setting the second environment to a standby state on the first information processing apparatus on the first information processing apparatus,
wherein the first equalization information and the second virtualization information include differences in virtual hardware due to the plurality of virtual environments being in the operating state.

11. (currently amended):	A first information processing apparatus among a plurality of information processing apparatuses configuring a redundant system, the first information processing apparatus comprising:
a memory;
one or more processors; and
a communication interface configured to communicate with a second information processing apparatus different from the first information processing apparatus,
wherein the one or more processors in conjunction with the memory implement a controller configured to manage a plurality of virtual environments capable of running on the first information processing apparatus;
wherein the communication interface is configured to at least:
transmit, to the second information processing apparatus, first equalization information associated with a first environment, among the plurality of virtual 
receive, from the second information processing apparatus, second equalization information associated with a second environment in the operating state on the second information processing apparatus;
wherein the controller is configured to at least:
equalize the second environment onto the first information processing apparatus based on the second equalization information received by the communication interface; and
maintain the first environment in the operating state on the first information processing apparatus and set the second environment to a standby state on the first information processing apparatus,
wherein the first equalization information and the second virtualization information include differences in virtual hardware due to the plurality of virtual environments being in the operating state.


Allowable Subject Matter


7.	The following is an examiner’s statement of reasons for allowance:


Neither reference(s), individually or in combination teaches the claim limitations above.  Nor, one of ordinary skill in the art at the time the invention was made would have combined them to arrive at the present invention as cited above.

Claims 2-5 and 7-10 depending on claims 1 and 6, therefore, are considered allowable on the basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG KIM whose telephone number is (571)270-1313.  The examiner can normally be reached on M-Thurs 8:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DONG U KIM/Primary Examiner, Art Unit 2196